
	

113 HR 4270 IH: To clarify that funding for the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933, the Securities Investor Protection Corporation, and the Public Company Accounting Oversight Board is not subject to the sequester.
U.S. House of Representatives
2014-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4270
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2014
			Mr. Renacci (for himself, Mr. Himes, Mr. Conaway, Mr. Peterson, Mr. Murphy of Florida, Mr. Flores, and Mr. Sherman) introduced the following bill; which was referred to the Committee on the Budget
		
		A BILL
		To clarify that funding for the standard setting body designated pursuant to section 19(b) of the
			 Securities Act of 1933, the Securities Investor Protection Corporation,
			 and the Public Company Accounting Oversight Board is not subject to the
			 sequester.
	
	
		1.ClarificationSection 251A of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901a) does
			 not apply with respect to the funding of—
			(1)the standard setting body designated pursuant to section 19(b) of the Securities Act of 1933 (15
			 U.S.C. 77s(b));
			(2)the Securities Investor Protection Corporation; or
			(3)the Public Company Accounting Oversight Board.
			
